UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4875


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LARRY JAMES MARTIN, a/k/a Wolfman,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:12-cr-00011-JPB-JSK-1)


Submitted:   April 4, 2013                 Decided:   April 25, 2013


Before NIEMEYER, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lary D. Garrett, GARRETT & GARRETT, Moorefield, West Virginia,
for Appellant.      William J. Ihlenfeld, II, United States
Attorney, Stephen Warner, Assistant United States Attorney,
Elkins, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Larry     James     Martin     pleaded       guilty,   pursuant         to    a

written plea agreement, to possession of material used in the

manufacture    of     methamphetamine,          and   aiding    and     abetting,        in

violation of 21 U.S.C. § 843(a)(6), (d)(2) (2006), 18 U.S.C. § 2

(2006).      The    district    court      sentenced      Martin   to    120   months’

imprisonment.        On appeal, Martin asserts that his sentence is

unreasonable because the district court imposed the statutory

maximum sentence and declined to grant a downward variance.                              We

affirm.

            We review Martin’s sentence under a deferential abuse-

of-discretion standard.          Gall v. United States, 552 U.S. 38, 51

(2007).       This     review     requires       consideration         of   both         the

procedural and substantive reasonableness of the sentence.                          Id.;

United States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).                           After

determining whether the district court correctly calculated the

advisory    Guidelines     range,     we    must      decide    whether     the     court

considered     the     § 3553(a)      factors,         analyzed       the   arguments

presented     by     the   parties,      and     sufficiently         explained      the

selected sentence.         Lynn, 592 F.3d at 575-76; United States v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009).

            Once we have determined that the sentence is free of

procedural error, we consider the substantive reasonableness of

the   sentence,      “tak[ing]     into        account    the    totality      of    the

                                           2
circumstances.”          Gall, 552 U.S. at 51; Lynn, 592 F.3d at 575.

If the sentence is within the appropriate Guidelines range, we

apply a presumption on appeal that the sentence is reasonable.

United States v. Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir.

2010).       Such a presumption is rebutted only if the appellant

demonstrates “that the sentence is unreasonable when measured

against the § 3553(a) factors.”                      United States v. Montes-Pineda,

445   F.3d    375,     379    (4th    Cir.       2006)          (internal      quotation     marks

omitted).

             Martin      alleges          that       the        district      court    erred      in

imposing the statutory maximum sentence and in failing to grant

a    downward    variance.           Martin          does       not    assert    any    specific

procedural      error,       and    our    review          of    the    record    leads      us   to

conclude      that     Martin       has     not       overcome          the    presumption        of

substantive reasonableness applicable to his within-Guidelines

sentence.

             Accordingly, we affirm the district court’s judgment.

We    dispense   with        oral    argument         because          the    facts    and   legal

contentions      are    adequately         presented             in    the    materials      before

this court and argument would not aid the decisional process.



                                                                                        AFFIRMED




                                                 3